Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed April 6, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1 and 14 are amended. Claim 20 is cancelled. 
	Claims 1-19 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed April 6, 2022, as claim 20 has been cancelled the rejection is moot and has therefore been withdrawn. Claims 1-19 were previously found to be allowable, and the amendments addressing matters of form are respectfully acknowledged.
Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed April 6, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-19 are found to be in condition for allowance.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Kim (20190237533 A1), Zhu (20180067584 A1), and Seo (20150084912 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "at least one touch dummy electrode arranged between the touch electrodes and the touch routing lines so as to be insulated from the touch electrodes and the touch routing lines, wherein a portion of the at least one touch dummy electrode is arranged in an area overlapping the signal lines, and a constant voltage is applied to the portion of the at least one touch dummy electrode" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Kim (20190237533 A1), Zhu (20180067584 A1), and Seo (20150084912 A1) teach portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "wherein the touch sensing unit further comprises at least one touch dummy electrode arranged between the touch electrodes and the touch routing lines so as to be insulated from the touch electrodes and the touch routing lines, and wherein a portion of the at least one touch dummy electrode is arranged in an area overlapping the signal lines, and a constant voltage is applied to the portion of the at least one touch dummy electrode" in combination with all other limitations of the claim.

	Claims 2-13 and 15-19 are allowable based on the allowability of their base claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-2727772.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624